Miller, J.,
concurring in result.
I agree with the result reached in the majority opinion that the plaintiff is not entitled to recover.
The facts of the case at bar are not such as to permit plaintiff to rely upon the doctrine of last clear chance.
Decedent was not within either class of parties entitled to invoke that doctrine, i. e.,—(1) a negligent but helpless party and thus one unable to protect himself to whom the defendant is liable if he saw or in the exercise of reasonable care should have seen him in time to have avoided the acci*8dent; nor (2) a negligently inattentive party in danger and unconscious of his peril, to whom, in my opinion, the defendant is liable only if he saw him and realized or should have realized that he was in danger in time to have avoided the accident by the exercise of reasonable care. Sections 479 and 480 of the Restatement of the Law of Torts, and 38 Am. Jur., “Negligence”, sec. 224, p. 909. My view in this respect is set forth in my concurring opinion in Anderson v. Payne, 189 Va. 712, 54 S. E. (2d) 82, and C. & O. Railway Co. v. Marshall, 189 Va. 729, 54 S. E. (2d) 90.
It conclusively appears from the evidence that decedent was never within the first above mentioned class—“a helpless person in peril”, for at no time immediately before the collision was he unable to avoid the accident. He could have prevented the mishap and saved himself at any time by stopping his slowly moving automobile.
Also absent is an essential factor to place him within the other class of parties entitled to invoke, the doctrine. He was never “unconscious of his surroundings”, but merely unwittingly and carelessly underestimated the speed and proximity of defendant’s oncoming car. Thus that necessary fact is lacking to place him within the other class—“a negligently inattentive party” oblivious of his impending peril to whom defendant owes the duty of exercising reasonable care only after he is apprised of his presence and realizes or should realize the danger.
In plain view of defendant’s rapidly approaching automobile, decedent carelessly and in violation of the statute “cut the corner” and without giving the required hand signal, undertook to negotiate a left tvirn across the path of that vehicle when to do so rendered a collision inevitable. We thus have the picture of a negligent plaintiff who was not unconscious of the danger surrounding him nor in helpless peril, and a negligent defendant—the careless and unlawful conduct on the part of both being the cause of the collision. This pure and simple case of simultaneous negligence by both *9drivers wholly lacks the necessary elements of the last clear chance.